DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Knebl (2012/0325363).  The reference to Knebl discloses the following structure but is not clear as to what the actual intended use for the article is just that such is a thermoplastic pipe with bends, and it is considered the use of such for a fuel injection system is merely intended use, where the pipe of Knebl is capable of use for conveying fuel in a fuel injection system, however, should it be argued otherwise, see the rejection under 35 USC 103 below to teach this use is known for tubes made of plastics and having bends provided along the longitudinal axis .
With respect to claim 24, such is the subject matter that was part of claim 11 which was rejected and described above, and has been moved to claim 24, and therefore is covered by the teachings as described above with respect to the same limitation as it originally appeared in claim 11, with regards to the natural changes in thickness as a pipe wall is bent and described above.

Claim(s) 11-16 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siwinski (6098668).  The reference to Siwinski discloses the recited  component where the use of such for a fuel injection system is suggested since such is used for a fuel tube which is considered to be part .  
With respect to claim 24, such is the subject matter that was part of claim 11 which was rejected and described above, and has been moved to claim 24, and therefore is covered by the teachings as described above with respect to the same limitation as it originally appeared in claim 11, with regards to the natural changes in thickness as a pipe wall is bent and described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knebl (2012/0325363).  The reference to Knebl discloses all of the recited structure above with the exception of having bent sections greater than 90 degrees with a bending radius smaller than 20mm, however, it is considered that such are merely choices of mechanical expedients and Knebl mentions that the skilled user can bend the tube to desired bends to meet the application of the tube when it state in [0042] the bending angle 19 can be freely chosen and the bending radius determined by the tool used, thereby suggesting such can be chosen by the used by choosing the desired bending angle and utilizing a tool of specific bending radius.  It would have been obvious to one skilled in the art to modify the tubular bent sections of Knebl by forming bends greater than 90 degrees with a bending radius smaller than 20mm as such would only require routine experimentation to optimize the bends to meet the specific desired use of the tube and that such can be chosen as a choice of mechanical expedients as suggested in the reference which requires only routine skill in the art to perform and would allow for the tube to better fit the area it is meant to be placed in.  
Claims 11-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knebl (2012/0325363) in view of Stripe.  As set forth above Knebl teaches the recited structure but does not specifically set forth the use for the tube for fuel injection systems and high pressure fuel injection system, but is considered to be capable of use. The reference to Stripe discloses the recited  component .  
 Evidence can be found in Stripe that tubes or pipes having bends provided in them where ovality can be kept to a minimum can be formed of plastic materials including one layer pipes or tubes, and that such are capable of use for fuel injection systems.  It would have been obvious to one skilled in the art to modify the tube with bends in Knebl such that it can be used for fuel injections systems to transport high pressure fuel in a fuel injection system as suggested by Stripe where such teaches it is known that bent tubes having reduce ovality at the bends provided in the pipe or tube can be used for transporting fuel in fuel injection systems.  
The reference to Knebl discloses all of the recited structure above with the exception of having bent sections greater than 90 degrees with a bending radius smaller than 20mm, however, it is considered that such are merely choices of mechanical expedients and Knebl mentions that the skilled 
The reference also to Knebl suggests controlling a change in wall thickness where the bends occurs [0044] which suggests it would have been obvious to one skilled in the art to have the wall thickness have maximum and minimum values in the area of the bend where ovality occurs and it would have been obvious to control the thickness changes as such is merely a choice of mechanical expedients requiring only routine experimentation to optimize the wall thickness in the bend regions to meet the needs of the user and that such would naturally occur as well, but at least could be controlled by the user as desired to meet certain criteria to control wall thickness changes to ensure the tube or pipe has necessary wall thicknesses in certain directions to withstand the material flowing through it and prevent failure as such is merely a choice of mechanical expedients. 
With respect to claim 24, such is the subject matter that was part of claim 11 which was rejected and described above, and has been moved to claim 24, and therefore is covered by the teachings as described above with respect to the same limitation as it originally appeared in claim 11, with regards to the natural changes in thickness as a pipe wall is bent and described above.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siwinski.  The reference to Siwinski discloses all of the recited structure above with the exception of having bent sections with a bending radius smaller than 20mm, however, it is considered that such is merely a choice of mechanical expedients.  It would have been obvious to one skilled in the art to modify the tubular bent sections of Siwinski by forming bends with a bending radius smaller than 20mm as such would only require routine experimentation to optimize the bends to meet the specific desired use of the tube and that such can be chosen as a choice of mechanical expedients as suggested by the reference which requires only routine skill in the art to perform and would allow for the tube to better fit the area it is meant to be placed in since such is provide with bends to meet the desired location the pipe or tube is to be used (col 1, lines 21-30).  

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. With respect to the arguments directed at claim 11, the only amendment done to this claim was remove subject matter, however, both options were discussed in the description of both references therefore removing one limitation does not overcome the teachings of the references to Knebl and Siwinski.  As discussed above in the rejection of both references as material is bent it naturally conserves material and redistributes material to accommodate the stretching of the material around some bends and the buildup of materials on other bends, and as the material builds up it would lead to an increasing thickness of the layer, and as the layer stretches it would lead to the thickness of the wall decreasing and since these are achieved naturally the material would gradually change since there is no mold that is involved to change the thickness abruptly, therefore as the material naturally redistributes it would do so gradually and therefore continuously, therefore both references are considered to cover this limitation, and it should be noted that the mention of a percentage of deviation of thickness does not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references directed to Gresse (fig 4 shows wall thickening on bends), Hofstede, and Ferguson also disclosing state of the art tubes and the bending thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH